Title: To James Madison from William C. C. Claiborne, 12 November 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 12 November 1805, New Orleans. “Since my letter of the 5. instant, I have received further intelligence of the progress of the Marquis of Casa Calvo. He is said to have arrived at the Sea-shore, and proposed prosecuting his voyage to the mouth of the Sabine, and from thence to the old Post of Adais.
          “The Marquis is stated to have taken with him an assortment of Goods calculated for Indian Presents—but whether they were designated (only) to ensure the safety of his person in the excursion, or for the advancement of some important national object, is a question on which my present information is not such as to enable me to give a conclusive opinion: I am however inclined to think the latter is the most probable. The journey of the Marquis has excited much attention in this quarter, and gives rise to a variety of reports; the prospect of war between the United States and Spain, is the constant theme of conversation; the Spanish officers in our vicinity speak of it as an inevitable event. I have received but one letter from the Department of State for three months past, and in that nothing was said as to our relations with Spain.
          “I reviewed, on the 10. instant the Batalion of Orleans Volunteers. It is composed, principally, of Americans, and Creoles of Louisiana, who possess a great share of military ardor. The inclosed is a copy of a general Order which I have issued on the occasion.”
        